Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 1 of 6


                                                               Haddon, Morgan and Foreman, P.C
                                                                            Laura A. Menninger


                                                                              150 East 10th Avenue
                                                                          Denver, Colorado 80203
                                                                 PH   303.831.7364 FX 303.832.2628
                                                                                 www.hmflaw.com
                                                                         lmenninger@hmflaw.com


   August 19, 2020

   VIA ECF

   Hon. Debra Freeman
   United States Magistrate Judge
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl St.
   New York, NY 10007-1312

          Re:     Letter Motion to Stay Proceedings
                  20-cv-484 (JGK-DCF), Jane Doe v. Darren K. Indyke, et al.

   Dear Judge Freeman:

           On behalf of defendant Ghislaine Maxwell, I write to Move to Stay
   proceedings in this matter until the conclusion of her pending criminal case. “[T]he
   power to stay proceedings is incidental to the power inherent in every court to control
   the disposition of the causes on its docket with economy of time and effort for itself,
   for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d
   83, 96 (2d Cir. 2012) (citations omitted).

           The interests of the courts, the public, the other parties and Ms. Maxwell all
   will best be served by a stay of this civil case. A stay will allow Ms. Maxwell to
   vigorously contest her criminal charges, and there is little chance that any evidence
   will be lost in the interim given the age of the accusations in this case. Plaintiff
   refuses to state whether she intends to pursue a civil remedy in the Epstein Claims
   Resolution Program, yet a stay also would permit her the opportunity to do so. She is
   inexplicably the only of the numerous Epstein plaintiffs in this Court to not agree to
   such a stay. While Plaintiff’s counsel refuses to state whether his client is one of the
   three accusers in the currently-pending Maxwell Indictment, there exists substantial
   overlap in the facts and issues between this civil complaint and the Indictment. The
   burden on Ms. Maxwell to proceed forward in a civil case relating to quarter-century
   old events while detained at the MDC cannot be overstated in light of the conditions
   of her detention, to include no access to email, no access to her files, no access to her
   records from the relevant time period, no presence in depositions, and most
   importantly, insufficient access to her counsel. We respectfully request that this
   Court enter a stay.
Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 2 of 6

   Hon. Debra Freeman
   August 19, 2020
   Page 2


                                      Procedural Background

           On May 13, 2020, Ms. Maxwell wrote to this Court in connection with a
   separate pending civil suit, requesting a stay of discovery as to her, based on the U.S.
   Attorney’s Office’s public proclamation of an “ongoing” criminal investigation into
   alleged Jeffrey Epstein co-conspirators and on that plaintiff’s stated intent to
   participate in the Voluntary Claims Resolution Program in the U.S. Virgin Islands.
   See Farmer v. Indyke, 19-cv-10475-LGS-DCF, Doc. # 68 (May 13, 2020). Plaintiff
   Annie Farmer opposed the request; her counsel David Boies claimed that Ms.
   Maxwell had not provided sufficient information about the ongoing criminal
   investigation and had refused to answer whether she herself is a target of such
   investigation. Id. at Doc. # 72 at 2. On May 22, after oral argument, this Court
   granted Ms. Maxwell’s request in part, ordering that she not be required to answer
   interrogatories or give deposition testimony absent further order of the Court. Id.,
   Doc. # 77. A short time later, on June 19, 2020, plaintiff Annie Farmer reversed
   course and requested a stay of the proceedings, which was granted by this Court. Id.
   at Doc. # 84, 85.

           In this case, Jane Doe commenced her anonymous civil action on January 17,
   2020. The Court approved alternative service on Ms. Maxwell on June 15. (Doc.
   # 45). On June 29, 2020, before she had the opportunity to answer, Ms. Maxwell was
   indicted by a grand jury. That criminal case is now pending before Judge Nathan,
   United States v. Maxwell, 20 Cr. 330 (AJN). The July 8 Superseding Indictment is
   attached as Exhibit A (“Indictment”). Notably, the Indictment quotes directly from
   Ms. Maxwell’s sealed civil deposition testimony in Giuffre v. Maxwell, 15-cv-7433.

           On July 14, Ms. Maxwell was arraigned and pled not guilty. At the detention
   hearing, plaintiff Annie Farmer spoke on the public record against Ms. Maxwell. Two
   other accusers provided their CVRA positions anonymously. Judge Nathan ordered
   Ms. Maxwell detained, and she currently is housed at the Metropolitan Detention
   Center in Brooklyn. A jury trial is scheduled to begin July 12, 2021.

            The U.S. Attorney’s Office has refused to identify to Ms. Maxwell, even
   under seal or subject to the protective order, the accusers mentioned in the Indictment
   until it produces 3500 material shortly before trial. See 20 Cr. 330 (AJN), Doc. # 40-
   42. When asked on July 17, Plaintiff’s counsel in this case refused to state whether
   his client is one of the three accusers described in the Indictment.

           Plaintiff’s counsel has stated that his client is considering whether to
   participate in the Voluntary Claims Resolution Program but has not yet submitted
   such a claim.
Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 3 of 6

   Hon. Debra Freeman
   August 19, 2020
   Page 3


                                            Legal Standard

           “[T]he power to stay proceedings is incidental to the power inherent in every
   court to control the disposition of the causes on its docket with economy of time and
   effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY
   USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012) (citations omitted). Courts in this District
   balance the following six factors when considering whether to stay a civil matter:
   (1) the extent to which the issues in the criminal case overlap with those presented in
   the civil case; (2) the status of the case, including whether the defendants have been
   indicted; (3) the private interests of the plaintiffs in proceeding expeditiously weighed
   against the prejudice to plaintiffs caused by the delay; (4) the private interests of and
   burden on the defendants; (5) the interests of the courts; and (6) the public interest. Id.
   at 99.

                                             ARGUMENT

          Application of the six factors leads to the firm conclusion that this civil matter
   should be stayed.

           (1)     Overlap of issues in the criminal and civil matters: A comparison of
   the Indictment and the Complaint reveals the common nature of the allegations and
   issues in both cases. Plaintiff Jane Doe contends she met Ms. Maxwell in the summer
   of 1994 and that she was “groomed” by Ms. Maxwell through movie and shopping
   excursions. Cplt ¶¶ 13-15. The Indictment likewise alleges that Ms. Maxwell spent
   time building friendships with minor victims by, for example, taking minor victims to
   the movies or shopping,” including Minor Victim 1 whom she purportedly met in
   1994. Ex. A at ¶ 4(a). Jane Doe alleges that Epstein paid for her educational
   opportunities and was facilitated by Ms. Maxwell. Cplt. ¶ 16. The Indictment makes
   the same claim. Ex. A at ¶ 4(d). The allegations contained in the Indictment at ¶ 7(a)
   are very similar in time frame and content to those in the Complaint.1

           Given the overlapping time frame, allegations and nature of the cases, the
   witnesses and evidence are highly likely to be overlapping, if not identical, in both
   this case and the criminal matter.


           1
             The press recently has speculated as much. See, e.g., Kate Briquelet, “Epstein
   Victim Claims He Showed Her Off to Trump When She Was 14,” The Daily Beast (Aug. 18,
   2020) (comparing Doe’s allegations in the Complaint to the Indictment: “The accusations are
   similar to those in Maxwell’s indictment. In 1994, the document says, Maxwell and Epstein
   ‘attempted to befriend Minor Victim-1, taking her to the movies and on shopping trips’ and
   asking the girl “about school, her classes, her family, and other aspects of her life.’ They
   arranged for the victim to travel to New York and Florida, where she was abused by Epstein
   and Maxwell, prosecutors say.”) (https://www.thedailybeast.com/epstein-victim-claims-he-
   showed-her-off-to-trump-at-mar-a-lago-when-she-was-14).
Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 4 of 6

   Hon. Debra Freeman
   August 19, 2020
   Page 4


           (2)      Status of the case, including whether the defendants have been
   indicted. “Whether the defendant has been indicted has been described as ‘the most
   important factor’ to be considered in the balance of factors. . .’” Maldanado v. City of
   New York, Case No. 17-cv-6618 (AJN), 2018 WL 2561026, at *2 (S.D.N.Y. June 1,
   2018) (citations omitted). “[O]nce an indictment has been issued, ‘the likelihood that
   a defendant may make incriminating statements is greatest,’ and ‘the prejudice to the
   plaintiffs in the civil case is reduced since the criminal case will likely be quickly
   resolved due to Speedy Trial Act considerations.’” Id. (quoting Trs. of the Plumbers
   and Pipefitters Nat'l Pension Fund, 886 F. Supp. at 1139). “The weight of authority
   in this Circuit indicates that courts will stay a civil proceeding when the criminal
   investigation has ripened into an indictment.” In re Par Pharm, Inc., 133 F.R.D. 12,
   13 (S.D.N.Y.1990).

           Ms. Maxwell has been indicted, detained, arraigned and scheduled for trial.
   Should this case not be stayed, Ms. Maxwell will naturally be forced to decide
   whether to assert the Fifth Amendment protections afforded her by the U.S.
   Constitution or risk facing an adverse inference against her in this case. She also will
   have to make such a choice in response to written discovery requests. The burdens on
   an indicted defendant have led numerous courts in this Circuit and elsewhere to
   impose a stay on overlapping civil cases during the pendency of a criminal case. See,
   e.g., Nesbitt v. Bemer, 18-CV-00699 (VLB), 2018 WL 5619716 (D. Conn. Oct. 30,
   2018) (granting stay of federal Trafficking Victims Protection Act civil after
   defendant was charged in state court with patronizing a minor prostitute victim of
   trafficking); Stamile v. County of Nassau, No. CV 10–2632(SJF)(AKT), 2011 WL
   1754125, at *7 (E.D.N.Y. Jan. 31, 2011) (granting stay of related civil proceedings
   following indictment of defendant accused of sexually touching inmates in jail).

           (3)     Private interests of the plaintiffs in proceeding expeditiously weighed
   against the prejudice to plaintiffs caused by the delay. Plaintiff has brought this civil
   case a full 26 years after she claims the wrongdoing occurred. Having waited more
   than a quarter of century to pursue her claims, any evidence that has been lost to the
   passage of time is unlikely to have been in existence even at the inception of
   Plaintiff’s case. In other words, there is hardly much harm in waiting an additional
   matter of months to litigate claims as stale as those presented here. Moreover, the
   Epstein Voluntary Claims Resolution Program, the basis for the stays for each of the
   other pending actions concerning Mr. Epstein and the one other concerning Ms.
   Maxwell, requires participation by, at least, March 2021. During the pendency of the
   requested stay, Plaintiff will have a full opportunity to participate in that program
   obviating the need for this case to proceed at all.

            (4)     Private interests of and burden on the defendant. “A stay can protect a
   defendant from making a ‘Hobson’s choice’ of choosing to be prejudiced in the civil
   litigation if the defendant asserts his Fifth Amendment privilege, or from being
Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 5 of 6

   Hon. Debra Freeman
   August 19, 2020
   Page 5


   prejudiced in the criminal proceeding if he or she waives that privilege in the civil
   litigation.” Louis Vuitton, 676 F.3d at 97. Furthermore:

          The Sixth Amendment provides that ‘[i]n all criminal prosecutions, the
          accused shall enjoy the right to a speedy and public trial....” U.S. Const.
          Amend. VI. Civil discovery is intrusive and time consuming. Engaging in
          civil discovery, including depositions and interrogatory compliance, may
          inhibit [Ms. Maxwell’s] ability to zealously defend this civil case while at the
          same time preserving [her] right to defend against the criminal charges. To the
          extent [s]he is forced to make the “Hobson’s choice” between protecting [her]
          financial interests by defending [herself] in this civil action and [her] penal
          interests by defending [herself] in the criminal charges, his Sixth Amendment
          rights to a fair and speedy trial will be abridged if not denied.

   Nesbitt, 2018 WL 5619716 at *6. Finally, the burden on Ms. Maxwell to proceed
   forward in a civil case while detained in the MDC without access to her files or
   potential witnesses, cannot be overstated. Defending against conduct that purportedly
   occurred decades ago requires an extraordinary degree of forensic sleuthing through
   one’s records, memories, witnesses, and events. Her counsel cannot meet with her in
   person at all, and she cannot participate in any depositions. She currently has no
   access to email, so cannot review drafts, discovery or pleadings, without waiting for
   the mail, the opportunity to review and mark-up, and then mailing the pleadings back.
   The burden for actively litigating this civil case from custody, particularly given the
   restrictions imposed by the Covid-era, is extraordinary and cannot possibly result in
   fair proceedings in this case.

           (5)    Interests of the court: “As many courts in similar circumstances have
   noted, ‘[t]he Criminal Case will resolve issues of fact common to the civil case and
   may reduce the number of issues to be decided in subsequent proceedings in this
   case.’” SEC v. Abraaj Invest. Mgmt. Ltd., 19-CV-3244 (AJN), 2019 WL 6498282
   (S.D.N.Y. Dec. 3, 2019) (collecting cases); see also Shkreli, 2016 WL 1122029, at *6
   (“A stay of the civil action while the criminal case moves forward ‘would avoid a
   duplication of efforts and a waste of judicial time and resources.’”); SEC v. One or
   More Unknown Purchasers of Secs. of Global Indus., Case No. 11-cv-6500, 2012 WL
   5505738, at *4 (S.D.N.Y. Nov. 9, 2012) (“the Civil Case is likely to benefit to some
   extent from the Criminal Case no matter its outcome”).

            This is the only of the numerous Epstein related civil cases that has not been
   stayed pending the Claims Program outcomes. In conferral, Plaintiff has not
   advanced a cogent reason for wanting to press ahead alone, while coyly indicating his
   client is considering participation in that same program. Duplication of this Court’s
   efforts at the same time that Judge Nathan is overseeing the criminal trial cannot be
   justified by Plaintiff.
Case 1:20-cv-00484-JGK-DCF Document 69 Filed 08/19/20 Page 6 of 6

   Hon. Debra Freeman
   August 19, 2020
   Page 6


           (6)     Public interest. Finally, numerous courts have recognized a stay is
   “often necessary where liberal discovery rules will allow a litigant to undermine, or
   gain an unfair advantage in, a potential criminal prosecution which parallels the
   subject matter of the civil action.” SEC v. Downe, Case No. 92-cv-4092, 1993 WL
   22126 at *12 (S.D.N.Y. Jan. 26, 1993). Most commonly, government-intervenors
   request such a stay to deny criminal defendants an unfair tactical advantage by
   circumventing the limited discovery provided by Fed.R.Cr.P. 16. However, there is
   no principled reason why the same logic should not apply to a civil plaintiff opposing
   a stay who might, for example, either alone or at the behest of the U.S. Attorney’s
   Office seek to gain discovery from a civil defendant that would not be available to the
   government in the criminal case. Such discovery might include testimony of the
   criminal defendant or non-cooperative witnesses. Nor could a protective order cure
   this potential circumvention: the Indictment pending against Ms. Maxwell includes
   direct quotes from her civil deposition testimony that is both under seal and subject to
   a protective order in the Giuffre case. In any event, a specific showing that plaintiff
   or the government “is likely to engage in misconduct is not necessary to conclude that
   the public’s interest in witness security and integrity favors a stay.” Abraaj Invest.,
   2019 WL 6498282 at *3 (quotations omitted). It should be enough that discovery in
   this case, and any concomitant publicity, might allow witnesses in the criminal
   prosecution to conform their decades-old memories to that developed in the civil
   case, undermining the integrity of both proceedings.

           For the foregoing reasons, Ms. Maxwell respectfully requests that the Court
   enter an Order staying the case until further order of the Court, and asks that the
   parties be directed to update the Court within 10 days of either (a) Plaintiff’s
   successful participation in the Voluntary Claims Resolution Program or (b) the
   conclusion of Ms. Maxwell’s criminal trial.

   Respectfully Submitted,




   Laura A. Menninger

   CC: Counsel of Record via ECF
